AMENDMENT NO. 1 TO AMENDED AND RESTATED 2 This Amendment No. 1 to the Amended and Restated 2013 Convertible Debt and Security Agreement (this “Amendment”), dated as of August 1, 2014, is entered into among the parties executing this Agreement as Investors on the signature pages hereto (which Investors own a majority of the outstanding principal amount of Notes) and Beamz Interactive, Inc., a Delaware corporation (the “Company”), and amends that certain 2013 Convertible Debt and Security Agreement dated as of February 21, 2014 (the “Agreement”). RECITALS WHEREAS, the parties hereto wish to amend the Agreement; NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I. Definitions Section 1.01.Unless otherwise defined herein, all capitalized terms used in this Amendment that are defined in the Agreement shall have the meaning given to them in the ARTICLE II. Amendments to Agreement Section 2.01.Amendments.The first sentence of Section 7.10 of the Agreement shall be amended and replaced in its entirety with the following: “No Party may assign any or all of his/its rights under this Agreement to any Person without the prior written consent of Investors owning a majority of the then outstanding principal amount of the Notes.” (a)No Further Amendments.Except as contemplated under Section 2.01, all other provisions of the Agreement shall continue in full force and effect, unamended. ARTICLE III. Miscellaneous Section 3.01.Amending Agreement Headings. The headings in this Amendment are for reference only and shall not affect the interpretation of this Amendment. Section 3.02.Severability.If any term or provision of this Amendment is invalid, illegal or unenforceable in any jurisdiction, such invalidity, illegality or unenforceability shall not affect any other term or provision of this Amendment or invalidate or render unenforceable such term or provision in any other jurisdiction.Upon such determination that any term or other provision is invalid, illegal or unenforceable, the parties hereto shall negotiate in good faith to modify this Amendment so as to effect the original intent of the parties as closely as possible in a mutually acceptable manner in order that the transactions contemplated hereby be consummated as originally contemplated to the greatest extent possible. 1 Section 3.03.Successors and Assigns.This Amendment shall be binding upon and shall inure to the benefit of the parties hereto and the other Investors and their respective successors and permitted assigns. Section 3.04.Counterparts.This Amendment may be executed in counterparts, each of which shall be deemed an original, but all of which together shall be deemed to be one and the same agreement.A signed copy of this Amendment delivered by facsimile, e-mail or other means of electronic transmission shall be deemed to have the same legal effect as delivery of an original signed copy of this Amendment. 2 IN WITNESS WHEREOF, the parties hereto have affixed their signatures on the date first written above. BEAMZ INTERACTIVE, INC. By:/s/ Charles R. Mollo Name:Charles R. Mollo Title:Chief Executive Officer [Signature Page to Amendment No. 1 to Agreement] SIGNATURE PAGE OF INVESTOR TO AMENDMENT NO. 1 TO AMENDED AND RESTATED 2 Reference is hereby made to that certain Amendment No. 1 to Amended and Restated 2013 Convertible Debt and Security Agreement, dated as of August 1, 2014, (the “Amendment”), by and among Beamz Interactive, Inc., a Delaware corporation (the “Company”), and certain persons and entities who are executing the Amendment as Investors.Each capitalized term used herein but not expressly defined shall have the meaning given to such term in the Agreement. The undersigned accepts, joins in and agrees to be bound by, and subject to, the Amendment as an “Investor”.The undersigned authorizes the Company to attach to the Amendment a copy of this Signature Page to Amendment No. 1 to evidence the foregoing agreement of the undersigned. Executed as of , 2014. If undersigned is an entity: (Print Name of Entity) By: Printed: Title: Principal Business Address: State of Formation: If undersigned is an individual: By: Printed: Address: 2
